Citation Nr: 1617897	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  13-01 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for a neck disorder.



REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1978 to April 1982.  He also had subsequent service in the United States Army Reserve, which included a period of active duty for training (ACDUTRA) in May 1986.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A videoconference hearing was held before the undersigned Veterans Law Judge in February 2016.  A transcript of the hearing is of record.  On the day of the hearing, the Veteran submitted recent private treatment records, along with a waiver of the RO's initial consideration of the additional evidence.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA claims file contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issues on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

On review, the Board finds that additional development is necessary prior to final adjudication of the Veteran's claims.

The Veteran has contended that he has current bilateral knee, back, and neck disorders that are related to his Special Forces duties beginning during his period of active duty service, including the cumulative impact of his parachute jumps and injuries to his knees.  See, e.g., May 2009 claim; February 2016 Bd. Hrg. Tr. at 4-6, 19-20, 24.  He has acknowledged that he had a recent partial tear of the right knee anterior cruciate ligament (ACL), but claimed that he had knee problems prior to that time.  See Bd. Hrg. Tr. at 28.  The record shows that the Veteran served as a combat engineer with the 5th Special Forces Group and received a parachute badge and senior parachutist badge.  See DD 214 and jump logs.  His service treatment records also show complaints referable to the knees, as well as a documented history of arthroscopic knee surgery for both knees.  See, e.g., service treatment records from August 1978 (assessment of bilateral strained lateral collateral ligaments); May 1986 (line of duty determination during period of ACDUTRA showing injury to right knee during training exercise with diagnosis of torn medial meniscus in corresponding treatment records); April 1992 report of medical history (noting history of arthroscopic knee surgeries for left knee (1985) and right knee (1986)).

Regarding the left and right knee claims, the August 2010 VA examiner determined that there was insufficient evidence to warrant a diagnosis of an acute or chronic bilateral knee disorder or residuals thereof.  The examiner explained that, although the Veteran underwent knee arthroscopies in the mid-1980s, the recent knee radiographs were not reported as demonstrating degenerative changes that can often be associated with prior partial meniscal resections.  The examinations were also unremarkable for findings often associated with an internal derangement.  In a clarifying opinion that same month, the examiner indicated that the in-service bilateral knee condition resolved without residuals.  However, the examiner did not address the finding of bilateral knee arthritis in the private treatment records.

In this regard, the Veteran submitted a May 2009 private evaluation report from Dr. H.H. that included an x-ray report showing mild degenerative arthritis of both knees.  Dr. H.H. determined that the degenerative disease of the knees did appear to be related to the Veteran's previous knee surgeries.  He also found that it was as likely as not, or at least possible, that the Veteran's current disorder began in the service or as the result of an injury he had in the service.  Dr. H.H. confirmed his bilateral knee diagnosis and opinion in a February 2016 treatment record.  The Board acknowledges this opinion; however, it is inadequate because it does not contain a rationale for the opinion.

Regarding the neck and back claims, the August 2010 VA examiner initially determined that there was insufficient evidence to warrant a diagnosis of an acute or chronic neck or low back disorder or residuals thereof.  However, the examiner also indicated that the Veteran's neck and lower back examination was remarkable for objective abnormalities, noting that the cervical spine radiograph revealed age-related degenerative changes of the mid-cervical spine that would not be caused by or result from active military service.  Although the VA examiner addressed questions related to the Veteran's neck and back, he did not provide a complete rationale for the cervical spine diagnosis and did not address the findings in the private treatment records.  In this regard, the Veteran submitted a September 2009 private evaluation report from Dr. A.N. that included a July 2009 x-ray report showing current lumbar spine degenerative disc disease and osteoarthritis at L2/L3 and L5/S1 and cervical spine degenerative disc disease and osteoarthritis at C4/C5/C6.  In the February 2016 treatment records, Dr. H.H. determined that the current x-ray showed some mild degenerative change in the posterior elements at L5-S1.

In the May 2009 private evaluation report, Dr. H.H. also diagnosed degenerative arthritis of the cervical spine.  In the opinion section, Dr. H.H. indicated that the Veteran's diagnosed degenerative arthritis of the knees was related to service, but it does not appear that he provided an etiology opinion for the cervical spine diagnosis.

In the September 2009 private evaluation report, Dr. A.N. determined that it was as likely as not, or at least possible, that the Veteran's current disorders began in the service or as a result of an injury he had in the service.  The Board acknowledges this opinion; however, it is inadequate because it does not contain a rationale.

Given the Veteran's documented in-service duties and complaints, his ongoing complaints, and the findings in the private treatment records, an additional VA examination and medial opinion are needed for further clarification.

Finally, the Veteran has indicated that the service treatment records associated with the claims file are incomplete.  The Veteran has submitted copies of his service treatment records and service personnel records, and the RO has obtained the available service treatment records.  See June 2010 VA memorandum.  Nevertheless, the AOJ should secure any outstanding service personnel records while the case is on remand.  See M21-1, III.iii.2.B.5 (procedures for locating and obtaining Army official military personnel folders through PIES/DPRIS interface).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain and associate the Veteran's complete service personnel records with the claims file.

It is noted that the claims file contains copies of the Veteran's service records, including service treatment records and service personnel records submitted by the Veteran.  Given that the Veteran has indicated that the service treatment records associated with the claims file are incomplete, an attempt to obtain the Veteran's service personnel records through the PIES/DPRIS interface or any other appropriate repository should be made.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any current right or left knee disorder that may be present.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, and statements.

The Veteran has contended that he has current bilateral knee problems that are related to his Special Forces duties beginning during his period of active duty service, including the cumulative impact of his parachute jumps and injuries to his knees.  See, e.g., February 2016 Bd. Hrg. Tr. at 4-6.  The record shows that the Veteran served as a combat engineer with the 5th Special Forces Group and received a parachute badge and senior parachutist badge.  See DD 214 and jump logs.  His service treatment records also show complaints referable to the knees, as well as a documented history of arthroscopic knee surgery for both knees.  See, e.g., service treatment records from August 1978 (assessment of bilateral strained lateral collateral ligaments); May 1986 (line of duty determination during period of ACDUTRA showing injury to right knee during training exercise with diagnosis of torn medial meniscus in corresponding treatment records); April 1992 report of medical history (noting history of arthroscopic knee surgeries for left knee (1985) and right knee (1986)).  He has acknowledged that he had a recent partial tear of the right knee ACL, but has claimed that he had knee problems prior to that time.  See February 2016 Bd. Hrg. Tr. at 28.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current right and left knee disorders.  See August 2010 VA examination report (noting bumps consistent with Osgood-Schlatter's disease); May 2009 and February 2016 private treatment records from Dr. H.H. (current bilateral knee diagnosis).

For each diagnosis identified, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including any symptomatology and injury therein as well as the cumulative impact of his parachute jumps.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any current neck or back disorder that may be present.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, and statements.

The Veteran has contended that he has current neck and back disorders that are related to his Special Forces duties beginning during his period of active duty service, including the cumulative impact of his parachute jumps.  See, e.g., February 2016 Bd. Hrg. Tr. at 19-20, 24.  The record shows that the Veteran served as a combat engineer with the 5th Special Forces Group and received a parachute badge and senior parachutist badge.  See DD 214 and jump logs.  His service treatment records show a January 1982 complaint of a nodule on the left side of his neck that was tender to the touch, but the assessment was tonsillitis, strep throat.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current neck and back disorders.  See August 2010 VA examination report; May 2009 and February 2016 private treatment records from Dr. H.H.; and September 2009 private treatment records from Dr. A.N. (current cervical and lumbar spine diagnoses).

For each diagnosis identified, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including any symptomatology or injury therein as well as the cumulative impact of his parachute jumps.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be readjudicated by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




